Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Arif US20160310065 discloses fig. 3 and ¶s 58-59 a system for monitoring posture with posture displayed on a user device. 
However no prior art discloses, teaches or suggest “wherein said system for improving posture monitors a conformance of said user with at least one of said one or more optimum postural positions; wherein said system for improving posture displays said conformance on said posture improvement system interface; and wherein said posture improvement system detects and notifies said user of one or more non-conformances, such that a user is reminded to maintain said at least one of said one or more optimum postural positions” as recited in claim 1; or “wherein said system for improving posture displays said conformance on said optimal posture position layout of said posture improvement system interface; and wherein said posture improvement system detects and notifies said user of one or more non-conformances, such that a user is reminded to maintain said at least one of said one or more optimum postural positions” as recited in claim 14; or “wherein said displaying of said conformance of said user with at least one of said one or more optimum postural positions is displayed on said optimal posture position layout via a pictograph; wherein said pictograph is a visual depiction of an avatar of said user; wherein as said user moves, said sensor device relays one or more movements of said user to said posture improvement software program, such that said posture improvement system interface displays said one or more movements of said user as one or more corresponding movements of said avatar of said user; wherein when said user fails to maintain said at least one of said one or more optimum postural positions, said avatar of said user is shown not maintaining proper posture and said posture improvement system interface notifies said user of said 31one or more non-conformances; and wherein a sensitivity of said notifying of said one or more non-conformances is adjustable” as recited in claim 20.
There claims 1, 14 and 20 are allowed with associated dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685